EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Hayden on June 7, 2022.
The application has been amended as follows: 
Claim 1, ln. 9: “wherein a flexural rigidity of the distal end matches a flexural rigidity of a target nerve” is changed to –wherein a flexural rigidity of the distal end is adapted to match a flexural rigidity of a target nerve--; and 
Claim 3: “being made of graphene” is changed to –the microwire body being made of graphene--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In view of the claim amendment as set forth in the May 25, 2022 communication and Applicant’s argument with respect to Durand et al. (hereinafter ‘Durand’, U.S. PGPub. No. 2015/0141786), the rejection of independent claims 1 & 17 and its dependent claims is withdrawn.
The prior art discloses electrode leads for anchoring to a target tissue formed from a wire comprising a distal end having a straight and non-spiraling shape, an anchoring middle portion and a proximal end (Imran et al., U.S. Pat. No. 9,044,592, see neural lead body 700 in Figs. 21A-21B & abstract; Iversen, U.S. Pat. No. 4,374,527, lead body 20 in Fig. 3). However, these references fail to disclose that the anchoring middle portion has a spiral shape with turns that decrease in diameter from the proximal end to the distal end. It would be hindsight reasoning to vary the diameter of the anchoring middle portion of the electrode leads to arrive at the claimed invention. Accordingly, independent claim 17 recites the same allowable subject matter. Claims 2-6 and 11-13 are allowable as being dependent on independent claim 1.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/7/2022